                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CYNTHIA HOOPS,                                   )
                                                 )
              Plaintiff,                         )
                                                 )
       vs.                                       )      Case No. 4:16-cv-01543-AGF
                                                 )
MEDICAL REIMBURSEMENTS OF                        )
AMERICA, INC., et al,                            )
                                                 )
              Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Mercy Hospitals East

Communities’ Motion for Reconsideration of the Court’s denial of summary judgment

on Counts 1 and 2 of Plaintiff’s Second Amended Complaint. ECF No. 152. In

response to Defendant Mercy’s motion for reconsideration, Plaintiff filed a brief

arguing that the Court should not reconsider its prior summary judgment ruling because

(1) the Federal Rules of Civil Procedure do not provide for a Motion for

Reconsideration; (2) Defendant Mercy fails to present any new argument that it could

not have presented earlier; and (3) Defendant Mercy fails to articulate any court error in

the Court’s summary judgment ruling. ECF No. 158. However, “in the event [that] the

Court will address arguments raised in Defendant’s Motion for Reconsideration,”

Plaintiff requests “additional time to file a Response to Defendant’s substantive

arguments.” Id. at 3.



                                             1
       Federal Rule of Civil Procedure 54(b) permits the district court to “exercise its

general discretionary authority to review and revise its interlocutory rulings prior to the

entry of final judgment.” Auto Servs. Co., Inc. v. KPMG, LLP, 537 F.3d 853, 856-57 (8th

Cir. 2008) (citing Partmar Corp. v. Paramount Pictures Theatres Corp., 347 U.S. 89,

100 (1954) (observing that “[t]he power remained in the trial court until the entry of his

final judgment to set aside, for appropriate reasons,” orders previously entered in the

case); Interstate Power Co. v. Kansas City Power & Light Co., 992 F.2d 804, 807 (8th

Cir. 1993) (“Under the last clause of Rule 54(b), a non-final order ‘is subject to revision

at any time before the entry of judgment adjudicating all the claims and the rights and

liabilities of all the parties.’ ”)). Because the summary judgment ruling here “adjudicates

fewer than all the claims,” it is interlocutory and may be modified “any time before the

entry of [final] judgment.” K.C.1986 Ltd. P’ship v. Reade Mfg., 472 F.3d 1009, 1017

(8th Cir. 2007).

       The Court is not ruling at this time on the substantive arguments made in

Defendant Mercy’s motion for reconsideration, but the Court does find that it has the

power and authority to reconsider its previous summary judgment ruling. Therefore,

the Court will provide Plaintiff an opportunity to respond to the substantive arguments

of Defendant’s motion to reconsider.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff shall have until October 31, 2018, to

file a supplemental response to Defendant’s Motion for Reconsideration (ECF No.

                                              2
152). If a supplemental response is filed by Plaintiff, Defendant Mercy shall have until

November 7, 2018, to file a supplemental reply. No further briefing on this motion

will be allowed.



                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE

Dated this 23rd day of October, 2018.




                                            3
